Title: To John Adams from William Eustis, 10 August 1818
From: Eustis, William
To: Adams, John


				
					Dear Sir,
					Boston August 10th: 1818:
				
				Among the first objects of my intention on my arrival in this country was that of paying my respects to you. From causes not under my controul I have been dissappointed, and now I am called to make a melancholy visit to new Hampshire. On my return I hope to be gratified, and am in the mean time with the greatest respect, / your obedient Servant
				
					William Eustis.
				
				
			